Ostrander, J.
(dissenting). It is matter of some difficulty, which a trial will demonstrate, to equitably divide the territory of the State into senatorial districts according to a unit of representation obtained by dividing the population by the number of senators. It is possible to arrange the districts so that the inequality will be very much less than it will be under the act the constitutionality of which is challenged. I agree with Mr. Justice McAlvay that the act in question should be held to be void, and agree that the power and duty of this court in the premises was to that extent correctly asserted in the case of Giddings v. Secretary of State, 93 Mich. 1 (16 L. R. A. 402). I do not agree to the proposition that, having determined the act to be void, the court should proceed further and direct the respondent to issue election notices under another apportionment act, the life of which long ago expired, under which the electors will bó worse represented than they will be if the present act is followed. In so far as the case referred to supports such action by the court, it should not, in my opinion, be followed. I am not satisfied with the argument that the act of 1895 provided for an equitable apportionment, was therefore, when passed, constitutional, and, being at the time of its passage constitutional, remains so until superseded by another constitutional apportionment. The argument would be good if applied to legislation which continued until superseded. Senatorial apportionment acts do not continue. It is of the essence of the constitutional theory of representation that they shall not continue. Enumerations of inhabitants are periodical and regular. The Constitution requires a rearrangement of senate districts at the first session of the legislature after each stated enumeration of inhabitants. To be constitutional, the acts of the legislature must be periodically successive, and also, in each of them, the arrangement of senate districts must be an equitable one. The act in question is unconstitutional, because it has not provided for an equitable rearrangement of senate districts. For the same reason, the act of 1895, *454if now enacted by the legislature, would be unconstitutional. The act of 1895 is also constitutionally dead. It requires the exercise of legislative, and not of judicial, power to revive it. The argument and conclusion of the majority of the justices would lead to this: That if, 40 years ago, an apportionment act had been passed which, according to the then last census equitably arranged senatorial districts, and no valid act had since been passed, it would be the constitutional duty of the present secretary of State to-issue his election notices according to that act; or, if no apportionment had been made at all for 40 years, the last act would remain the constitutional act. I know of no reason which supports the declaration of the court in the case at bar, which would not also support the declaration that the early act in the supposed case was now unconstitutional, or, in the present case, that the act of 1895 is now unconstitutional. It is said that if this court holds the act of 1905 to be void, and does not point out some other act in accordance with which the respondent shall issue election notices, chaos will result. Chaos is effectually provided against in our Constitution, and best when neither department of government assumes any of the powers of another. There are other departments of government, the duties of which will be presumably performed. There is at present no arrangement of senate districts which conforms with constitutional requirements. The duty to make such arrangement lies with the legislature, and with no other department of government. The occasion is an extraordinary one. Constitutional relief is easy and speedy. A writ should issue, commanding the respondent not to issue election notices according-to the senatorial apportionment act of 1905, and advising him that there is no apportionment act according to which such notices may be lawfully issued.